Case 2:16-cr-20437-RHC-APP ECF No. 321 filed 09/09/20          PageID.3546    Page 1 of 11




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                     Plaintiff,
 v.
                                                       Case No. 16-20437
 MILLICENT TRAYLOR,

                 Defendant.
 ________________________________/

  OPINION AND ORDER DENYING DEFENDANT’S SECOND MOTION FOR RELIEF
    DUE TO COVID-19 PANDEMIC AND DENYING DEFENDANT’S MOTION TO
                         REDUCE SENTENCE

       Defendant Millicent Traylor was convicted by jury of conspiracy to commit health

 care fraud, 18 U.S.C. §§ 1349 and 1347, conspiracy to pay and receive healthcare

 kickbacks, 18 U.S.C. § 371, and five counts of health care fraud, 18 U.S.C. § 1347.

 (ECF No. 236, PageID.2290.) On September 27, 2018, the court sentenced her to 135

 months imprisonment. (ECF No. 236, PageID.2291.) She was resentenced on May 21,

 2020, to 120 months imprisonment. (ECF No. 310, PageID.3386.) Her projected release

 date is in May 2027. (ECF No. 313, PageID.3399; ECF No. 320, PageID.3528.)

       On April 7, 2020, Defendant moved for early release under 18 U.S.C. §

 3582(c)(1)(A) citing health risks presented by the Coronavirus Disease (“COVID-19”).

 (ECF No. 298.) The court denied the motion on April 22, 2020. (ECF No. 301.)

       Defendant has filed a “Second Motion for Relief Due to COVID-19 Pandemic.”

 (ECF No. 313.) She argues again that the risks of COVID-19 while incarcerated at FMC

 Carswell in Fort Worth, Texas justify her immediate release. Defendant filed a pro se

 “Motion to Reduce Sentence” articulating the same arguments. (ECF No. 319.) The
Case 2:16-cr-20437-RHC-APP ECF No. 321 filed 09/09/20            PageID.3547      Page 2 of 11




 government filed a response. (ECF No. 320.) The court has reviewed the record and

 does not find a hearing to be necessary. E.D. Mich. L.R. 7.1(f)(2). Defendant’s motion

 will be denied.

        A court may reduce a term of imprisonment if it determines “extraordinary and

 compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The court

 must also weigh the sentencing factors provided under 18 U.S.C. § 3553(a) and

 determine if a sentence reduction “is consistent with applicable policy statements issued

 by the Sentencing Commission.” Id.

        U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is

 the “applicable policy statement[]” with which courts must comply. 18 U.S.C. §

 3582(c)(1)(A). Section 1B1.13 of the Sentencing Guidelines explains that a defendant

 must “not [be] a danger to the safety of any other person or to the community” under 18

 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

 compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age

 of the Defendant,” “Family Circumstances,” and “Other Reasons.” U.S. Sentencing

 Guidelines Manual § 1B1.13. The category of “Other Reasons” requires a determination

 from the Director of the Bureau of Prisons (“BOP”) that “there exists in the defendant's

 case an extraordinary and compelling reason other than, or in combination with, the

 reasons” outlined in the other three categories. Id. § 1B1.13 cmt. n.1(D). The BOP has

 released Program Statement 5050.50 to guide its determination of extraordinary and

 compelling circumstances. 1 Federal Bureau of Prisons, U.S. Department of Justice,


 1     After the passage of the First Step Act in 2018, district courts in the Sixth Circuit
 remain divided over whether only the BOP Director may determine if a defendant’s
 circumstances fall within the category of “Other Reasons.” Compare United States v.

                                              2
Case 2:16-cr-20437-RHC-APP ECF No. 321 filed 09/09/20              PageID.3548      Page 3 of 11




 Program Statement 5050.50: Compassionate Release/Reduction in Sentence:

 Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (2019).

        In all, a defendant seeking compassionate release must present “extraordinary

 and compelling” circumstances, must have § 3553(a)’s sentencing factors that weigh in

 her favor, must not be a threat to others as determined by § 3142(g), and must fit within

 one of the four categories in § 1B1.13 of the Sentencing Guidelines. 18 U.S.C. §

 3582(c)(1)(A); U.S. Sentencing Guidelines Manual § 1B1.13; United States v. Sapp,

 Case No. 14-20520, 2020 WL 515935, at *2 (E.D. Mich. Jan. 31, 2020) (Leitman, J.)

 (summarizing compassionate release requirements); see also United States v. Kincaid,

 802 F. App’x 187, 188 (6th Cir. 2020).

        The court resentenced Defendant on May 21, 2020. (ECF No. 310,

 PageID.3385-86.) Defendant appealed that decision on June 8, 2020, (ECF No. 311,

 PageID.3393), and filed her two motions for compassionate released in July 2020. (ECF

 Nos. 319, 313.)

        Defendant seeks to reduce her sentence, but she is currently challenging her

 sentence before the Sixth Circuit. Filing a notice of appeal transfers adjudicatory

 authority from the district court to the court of appeals. United States v. Carman, 933

 F.3d 614, 617 (6th Cir. 2019). Specifically, the filing “confers jurisdiction on the court of

 appeals and divests the district court of its control over those aspects of the case



 Bolze, --- F. Supp. 3d ----, 2020 WL 2521273, at *7 (E.D. Tenn. May 13, 2020) (quoting
 U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(D)) (“[O]nly the ‘Director of the
 Bureau of Prisons’ can determine that such ‘other reasons’ exist.”), with United States v.
 Young, --- F. Supp. 3d ----, 2020 WL 1047815 (M.D. Tenn. Mar. 4, 2020) (“[F]ederal
 judges are no longer constrained by the BOP Director’s determination of what
 constitutes extraordinary and compelling reasons for a sentence reduction.”).

                                               3
Case 2:16-cr-20437-RHC-APP ECF No. 321 filed 09/09/20              PageID.3549      Page 4 of 11




 involved in the appeal.” Id. (citing Griggs v. Provident Consumer Disc. Co., 459 U.S. 56,

 58, 103 S. Ct. 400, 74 L.Ed.2d 225 (1982) (per curiam)); see also United States v.

 Holloway, 740 F.2d 1373, 1382 (6th Cir. 1984). There are exceptions, such as “[the]

 jurisdiction to enforce [the district court’s] judgments, . . . to proceed with matters that

 will aid the appellate process, . . . and to adjudicate matters unrelated to the issues on

 appeal.” Williamson v. Recovery Ltd. P’ship, 731 F.3d 608, 626 (6th Cir. 2013). None of

 them apply.

          A direct appeal challenging the court’s sentence and a motion for compassionate

 release both review the facts underlying Defendant’s offenses, her history and

 circumstances, and applicable enhancements and sentencing guidelines. See 18

 U.S.C. § 3553(a); 18 U.S.C. § 3582(c)(1)(A). A ruling reducing Defendant’s sentence

 would impact the Sixth Circuit’s review of Defendant’s appeal, and jurisdiction to grant

 Defendant’s request could result in a situation where “[the] district court[] and court of

 appeals . . . both have . . . the power to modify the same judgment.” Griggs, 459 U.S. at

 59-60.

          Nonetheless, Federal Rule of Criminal Procedure 37(a) states that “[i]f a timely

 motion is made for relief that the court lacks authority to grant because of an appeal that

 has been docketed and is pending, the court may . . . deny the motion.” This provision

 was expressly contemplated for “motions under 18 U.S.C. § 3582(c).” Fed. R. Civ. P.

 37(a) advisory committee’s note; see Hall v. Hall, 138 S. Ct. 1118, 1130 (2018)

 (quotation removed) (“Advisory Committee Notes are a reliable source of insight into the

 meaning of a rule.”).




                                                4
Case 2:16-cr-20437-RHC-APP ECF No. 321 filed 09/09/20             PageID.3550       Page 5 of 11




        Considering the sentencing factors under 18 U.S.C. § 3553(a), Defendant’s early

 release is not warranted. Title 18 U.S.C. § 3553(a) provides that “[a] court, in

 determining the particular sentence to be imposed, shall consider[:]”

        (1) the nature and circumstances of the offense and the history and
        characteristics of the defendant;

        (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for
               the law, and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most
               effective manner;

        (3) the kinds of sentences available;

        (4) the kinds of sentence and the sentencing range established . . .

        (5) any pertinent policy statement . . .

        (6) the need to avoid unwarranted sentence disparities among defendants
        with similar records who have been found guilty of similar conduct; and

        (7) the need to provide restitution to any victims of the offense.

 “[D]istrict courts have ‘broad discretion to determine what sentence will serve §

 3553(a)’s statutory objectives.” 2 United States v. Kincaid, 805 F. App’x 394, 394 (6th



 2       The court will not conduct additional analysis into factors listed in § 3142(g),
 which largely overlap with § 3553(a) factors. See 18 U.S.C. § 3142(g) (“The judicial
 officer shall . . . take into account . . . the nature and circumstances of the offense
 charged . . . [and] the nature and seriousness of the danger to . . . the community.”).
 The government does not contest that Defendant fits within one of the four categories in
 § 1B1.13 of the Sentencing Guidelines or that her conditions are “extraordinary and
 compelling.” 18 U.S.C. § 3582(c)(1)(A). (ECF No. 320, PageID.3540.)

                                                5
Case 2:16-cr-20437-RHC-APP ECF No. 321 filed 09/09/20            PageID.3551     Page 6 of 11




 Cir. 2020) (quoting United States v. Kontrol, 554 F.3d 1089, 1093 (6th Cir. 2009))

 (affirming a district court’s denial of compassionate release after consideration of §

 3553(a) sentencing factors).

        “[T]he nature and circumstances of the offense and the history and

 characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). Defendant engaged in an

 extensive conspiracy to commit healthcare fraud. Between January 2011 and June

 2016, Defendant worked with her other coconspirators to submit almost $9 million in

 fraudulent claims to Medicare, over $6 million of which was paid. (ECF No. 296,

 PageID.3211; ECF No. 316, PageID.3416-17.)

        Defendant was an unlicensed medical school graduate who performed home

 visits for Medicare patients. (ECF No. 296, PageID.3211; ECF No. 316, PageID.3416-

 17.) She impersonated a doctor, occasionally provided care, and obtained the patients’

 Medicare numbers to bill the government for unnecessary and nonexistent services.

 (ECF No. 296, PageID.3211; ECF No. 316, PageID.3416-17.) To obtain payments from

 Medicare, Defendant helped to submit fraudulent documentation, often using forged

 names of licensed physicians. (ECF No. 296, PageID.3211; ECF No. 211,

 PageID.2119.) She recruited others to join the scheme and held a leadership role. (ECF

 No. 316, PageID.3437.)

        Additionally, using prescriptions with the forged names of practicing physicians,

 Defendant wrote medically unnecessary opioid prescriptions for beneficiaries. (ECF No.

 296, PageID.3211; ECF No. 316, PageID.3432; ECF No. 211, PageID.2124.) Several of

 the patients Defendant saw were mentally impaired or suffered from drug addiction.

 (ECF No. 211, PageID.2124; ECF No. 3440-41.)


                                              6
Case 2:16-cr-20437-RHC-APP ECF No. 321 filed 09/09/20           PageID.3552     Page 7 of 11




       Defendant was arrested in June 2016, and her conditions of bond barred her

 from billing Medicare. (ECF No. 211, PageID.2125-26; ECF No. 121, PageID.555.)

 Nonetheless, she enrolled into a residency program and continued to bill the program

 for over a year. (ECF No. 211, PageID.2125-26; ECF No. 121, PageID.556.) The

 violation was discovered, and the court tightened her bond conditions. (ECF No. 130,

 PageID.671.)

       Defendant has exhibited fraud-like behavior prior to her participation in her

 Medicare billing scheme. She misappropriated personal identifying information on one

 or more credit cards. (ECF No. 316, PageID.3442; ECF No. 243, PageID.2421.)

       Considering her close involvement in a sophisticated and extensive scheme to

 collect payments from the country’s safety net, and to lie to Medicare beneficiaries by

 impersonating a licensed doctor, taking advantage of the patients’ infirmity, ignorance,

 or drug addiction (or a combination of the three), the court finds Defendant’s actions

 serious and reprehensible. The nature and circumstances of Defendant’s past behavior

 does not support immediate release, which would shorten her ten-year sentence by

 almost seven years. 18 U.S.C. § 3553(a)(1); 18 U.S.C. § 3582(c)(1)(A).

        “[T]he need for the sentence imposed . . . to reflect the seriousness of the

 offense, to promote respect for the law, and to provide just punishment for the

 offense.” 18 U.S.C. § 3553(a)(2)(A). Defendant helped defraud Medicare of millions

 and did so by using the old and mentally infirm (through drug addiction or otherwise).

 (ECF No. 211, PageID.2124.) She flouted basic medical licensing laws, misled patients,

 and illegally prescribed opioids under the names of licensed doctors. (ECF No. 296,

 PageID.3211; ECF No. 316, PageID.3416-17, 3432; ECF No. 211, PageID.2124.)


                                             7
Case 2:16-cr-20437-RHC-APP ECF No. 321 filed 09/09/20             PageID.3553      Page 8 of 11




 Release before reaching even the half-way point of Defendant’s sentence would

 denigrate, rather than promote respect for the several laws she violated, and would fail

 to reflect the serious and troubling nature of her crimes. 18 U.S.C. § 3553(a)(2)(A); 18

 U.S.C. § 3582(c)(1)(A). Such early release would not provide time for just punishment in

 reaction to the behavior Defendant repeatedly exhibited during her billing scheme. 18

 U.S.C. § 3553(a)(2)(A); 18 U.S.C. § 3582(c)(1)(A).

        “[T]he need for the sentence imposed . . . to afford adequate deterrence to

 criminal conduct.” 18 U.S.C. § 3553(a)(2)(B). Defendant does not have a long criminal

 history. However, her involvement in the conspiracy to defraud Medicare and prescribe

 unnecessary opioids took place over the course of years. (ECF No. 296, PageID.3211;

 ECF No. 316, PageID.3416-17.) Defendant developed a routine, if not an occupation,

 around illegal activity; her crimes were sophisticated and were committed using many

 patients. (ECF No. 296, PageID.3211; ECF No. 316, PageID.3416-17; ECF No. 211,

 PageID.2124.) Although Defendant was caught and punished only once for her scheme,

 a substantial, but not excessive, term of imprisonment is needed to ensure deterrence.

 This is needed not only for Defendant, but also for others who may consider her criminal

 activity, which by its complex nature can be difficult to detect. 3 18 U.S.C. §

 3553(a)(2)(B); 18 U.S.C. § 3582(c)(1)(A).


 3      The court notes that on April 9, 2020, the U.S. Sentencing Commission issued a
 detailed report on incarceration and recidivism. United States Sentencing Commission,
 Length of Incarceration and Recidivism (2020). Analyzing data on thousands of federal
 prisoners, the Commission “consistently found that incarceration lengths of more than
 120 months had a deterrent effect” while incarceration of sixty months or less had little
 to no deterrent effect. Id. at 4. Given that Defendant has served no more than four years
 of her sentence, this study bolsters the court’s finding that its original sentence would
 more likely provide deterrence from further crime, and that the lenient early release as
 proposed would not.

                                               8
Case 2:16-cr-20437-RHC-APP ECF No. 321 filed 09/09/20           PageID.3554     Page 9 of 11




       “[T]he need for the sentence imposed . . . to protect the public from further

 crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C). Defendant has shown herself

 capable of orchestrating and participating in complex crimes. As recently as June 2016,

 Defendant was representing herself to be a licensed doctor, submitting false bills to the

 federal government, and prescribing opioids to Medicare beneficiaries under forged

 names. (ECF No. 296, PageID.3211; ECF No. 316, PageID.3416-17; ECF No. 211,

 PageID.2124.) The court believes if Defendant’s sentence is cut short by almost seven

 years, she could reenter society and commit additional offenses. Public safety weighs in

 favor of continued incarceration. 18 U.S.C. § 3553(a)(2)(C); 18 U.S.C. § 3582(c)(1)(A).

       “[T]he sentencing range established.” 18 U.S.C. § 3553(a)(4). Defendant’s

 advisory guideline range was 135 to 168 months imprisonment. (ECF No. 280,

 PageID.3125; ECF No. 316, PageID.3417.) The court sentenced Defendant to 120

 months imprisonment, fifteen months below the lower bound of the advisory range.

 (ECF No. 310, PageID.3386.) Immediate release, when Defendant’s projected release

 date is in May 2027, is not justified. 18 U.S.C. § 3553(a)(4); 18 U.S.C. § 3582(c)(1)(A).

       “[T]he need for the sentence imposed . . . to provide the defendant with

 needed educational or vocational training, medical care, or other correctional

 treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). Defendant

 focuses her arguments on risks to her health while incarcerated. The government

 admits she has medical issues, including asthma, diabetes, and obesity. (ECF No. 320,

 PageID.3540.)

       FMC Carswell experienced a large outbreak of COVID-19. Over the course of the

 past six months, 524 inmates out of 1,293 have tested positive. COVID-19:


                                             9
Case 2:16-cr-20437-RHC-APP ECF No. 321 filed 09/09/20             PageID.3555     Page 10 of 11




  Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited

  Aug. 31, 2020); FMC Carswell, Federal Bureau of Prisons,

  https://www.bop.gov/locations/institutions/crw/ (last visited Aug. 31, 2020). Nonetheless,

  the BOP has instituted extensive counter measures, including suspending inmates’

  internal movement, quarantining newly arriving inmates who are asymptomatic, isolating

  and treating symptomatic inmates, and cancelling social visits. BOP Implementing

  Modified Operations, Federal Bureau of Prisons,

  https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Aug. 31, 2020);

  Federal Bureau of Prisons, U.S. Department of Justice, Correcting Myths and

  Misinformation About BOP and COVID-19 (2020). There are now nine inmates and two

  staff who are positive for COVID-19. COVID-19: Coronavirus, supra.

         If released, Defendant would still be at risk of contracting COVID-19. She

  previously indicated her home was in the Detroit area, which has confirmed tens of

  thousands of cases. Coronavirus: Michigan Data, State of Michigan,

  https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---,00.html (last

  visited Aug. 31, 2020). (ECF No. 301, PageID.3273.) And, if released, she may have

  less monitoring and reduced access to quality healthcare. The court has few

  assurances of Defendant’s health and safety if immediate release is granted.

         The health risks presented by COVID-19 do not outweigh the many § 3553(a)

  factors that weigh in favor of continue incarceration, and do not justify releasing

  Defendant almost seven years before her ten-year sentence is complete. Defendant’s

  second request for compassionate release will be denied. Accordingly,




                                              10
Case 2:16-cr-20437-RHC-APP ECF No. 321 filed 09/09/20                         PageID.3556       Page 11 of 11




          IT IS ORDERED that Defendant’s “Second Motion for Relief Due to COVID-19

  Pandemic” (ECF No. 313) is DENIED.

          IT IS FURTHER ORDERED that Defendant’s “Motion to Reduce Sentence” (ECF

  No. 319) is DENIED.

                                                             s/Robert H. Cleland                         /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
  Dated: September 9, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, September 9, 2020, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                              /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522
  S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\16-20437.TRAYLOR.SecondMotionforReliefDuetoCOVID-
  19PandemicandMotiontoReduceSentence.RMK.docx




                                                       11
